Citation Nr: 0010008	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-03 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for right varicocele.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had active duty service from January 1968 to July 
1969.

Initially, this matter came before the Board of Veterans' 
Appeals on appeal from a July 1995 rating decision in which 
the regional office (RO) denied entitlement to service 
connection for left ear hearing loss and right ear hearing 
loss.  The Board has determined that the veteran also 
appealed a January 1996 rating decision in which the RO 
denied entitlement to service connection for right 
varicocele.

In November 1998, the Board remanded the claims for service 
connection for hearing loss and right varicocele with 
instructions that the veteran be provided a statement of the 
case that address such issues.  These matters were remanded 
again in December 1999 to afford the veteran a hearing before 
the undersigned member of the Board.


FINDINGS OF FACT

1.  The record contains no competent medical evidence or 
opinion which indicates that the veteran's disability from 
right ear or left ear hearing loss is related to a disease or 
injury he incurred during his active military service.

2.  The record contains no competent medical evidence or 
opinion that the veteran's disability from right varicocele 
is related to any disease or injury he incurred during his 
active military service or is proximately due to or the 
result of his service-connected disability from left 
varicocele.



CONCLUSIONS OF LAW

1.  The claim for service connection for right and left ear 
hearing loss is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999). 

2.  The claim for service connection for right varicocele is 
not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops sensorineural hearing loss to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.

Under the provision of 38 C.F.R. § 3.385 (1999), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for 
hearing loss  and right varicocele are not well grounded.  
Although the RO did not specifically state that it denied the 
veteran's claims for left ear hearing loss and right 
varicocele on the basis that they were not well grounded, the 
Board concludes that this error was not prejudicial to the 
claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied such claims on the merits, the Board concludes that 
denying the claims because they are not well grounded is not 
prejudicial to the appellant, as the appellant's arguments 
concerning the merits of the claims included, at least by 
inference, the argument that sufficient evidence to establish 
well-grounded claims is of record.  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
whether or not the claims are well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in its notice of 
rating decision dated in July 1995, and in the March 1999 
statement of the case and the June 1999 supplemental 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claims well-grounded.

Service medical records do not show that the veteran had 
complaints or diagnoses of hearing loss.  At the time of his 
July 1969 medical examination for separation from service, 
the veteran's hearing was 15/15 for whispered voice.  

The record contains medical evidence which suggests that the 
veteran has current disability from hearing loss.  In a 
letter dated in August 1994, an audiologist reported that the 
veteran's audiogram was consistent with high frequency 
hearing loss due to noise exposure.  The audiologist noted 
that the veteran had worked in a shipyard for approximately 
six years from 1969 to 1976.  While so employed, he was 
regularly exposed to loud noises from tools, equipment, and 
machinery.  The examiner did not attribute the veteran's 
hearing loss to any injury or disease the veteran incurred 
during his active duty service.

The Board has reviewed the entire record, including the 
transcript of the veteran's testimony in March 2000.  A 
thorough review of the entire record yields no competent 
medical evidence which indicates that the veteran's hearing 
loss is related to any disease or injury, including acoustic 
trauma, which he incurred during his active military service.  
In a March 1996 statement, the veteran asserted that his 
hearing loss had resulted from exposure to weapons noise 
during his military service in Vietnam.  However, in the 
absence of evidence that the veteran has the expertise to 
render an opinion about the etiology of his hearing loss, his 
assertions that his hearing loss is related to a disease or 
injury he incurred during his active military service are 
afforded no probative weight.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board has reviewed the entire record and finds that it 
contains no competent medical evidence or opinion that the 
veteran's current disability from hearing loss is related to 
any disease or injury he incurred during his active military 
service.  Therefore, the Board concludes that the claim of 
entitlement to service connection for hearing loss is not 
well grounded.

II.  Right Varicocele

In addition to disability resulting from a disease or injury 
incurred during active military service, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1999).

Service medical records do not show that the veteran had a 
right varicocele during his active military service.  
However, the veteran has service-connected disability from 
left varicocele.  He has claimed that his right varicocele is 
an "adjunct" to his service-connected left varicocele.  
Implied in his assertion is the contention that the right 
varicocele should be service connected as being secondary to 
his service-connected disability from left varicocele.

Private treatment notes dated in March 1996 indicated that 
the veteran's left varicocele had increased significantly in 
size and was causing pain both on the left and right side.

The medical evidence in the record indicates that the veteran 
has current disability from left and right varicoceles.  
During a VA examination in August 1998, he gave a history of 
swelling in his left testicle when he returned from his 
service in Vietnam.  Since that time, he had symptoms of 
persistent aching in his scrotum, originally on the left 
side, but currently on both sides.  On examination, there was 
a large left varicocele.  There was a small to moderate 
varicocele on the right.  Scrotal ultrasound revealed 
bilateral varicoceles, larger on the left than right.  The 
reported diagnoses included bilateral varicoceles, left 
larger than right, and scrotal pain secondary to varicoceles.

A review of the entire record yields no competent medical 
evidence or opinion that the veteran's disability from right 
varicocele is related to any disease or injury he incurred 
during his active military service or is proximately due to 
or the result of his service-connected disability from left 
varicocele.  In fact, there is affirmative evidence to the 
contrary.  The veteran underwent a genitourinary examination 
in February 1999.  His complaints and the examiner's clinical 
findings were essentially unchanged since the August 1998 VA 
examination.  The same diagnoses were reported.  However, the 
examiner commented that, in his opinion, the right varicocele 
was not related to the left varicocele.

The veteran's own assertions that he incurred a right 
varicocele in service or that the right varicocele is somehow 
related to the service-connected left varicocele are afforded 
no probative weight.  See Espiritu, supra.  In the absence of 
competent medical evidence of a nexus between the veteran's 
disability from right varicocele and any disease or injury he 
incurred during his active military service, the Board 
concludes that the claim for service connection for right 
varicocele is not well grounded.


ORDER

Service connection for right and left ear hearing loss and 
right varicocele is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

